DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I (claims 1-19) in the reply filed on 10/11/2022 is acknowledged. The traversal is on the grounds that there is no showing of independent or distinct inventions, and that there is no serious search burden.  
This is not found persuasive for the following reasons. Inventions I and II can have a materially different design, mode of operation, function, or effect. Invention I as claimed radiates at least one radio signal from the antenna array which means it can radiate multiple signals, whereas invention II as claimed only receives a signal, and based on an energy of the first signal, generates a second signal to transmit. The specification cited by the applicant stating there may be another way to power device does not mean the current way they are claimed is not distinct. Furthermore, the inventions as claimed are mutually exclusive and there is nothing of record to show them to be obvious variants.
Regarding the search burden, as explained above both inventions have mutually exclusive characteristics that require different search strategies, the searching of different terms, and a different determination of allowability which would be a serious search and examination burden. Furthermore, invention II requires receiving a signal to provide it power which is classified in H01Q1/2208, while invention I does not require any searching in that subgroup. Also, the prior art used in this office action below could not be used to reject claims 20-21, which clearly shows that a different search strategy would be needed for those claims.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-12, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jouanlanne et al. (US 2019/0190130, hereby referred as Jo) in view of Horiuchi et al. (US 2020/0186179, hereby referred as Horiuchi).
Regarding claim 1, Jo teaches the following:
an antenna structure for a body-worn device, the antenna structure comprising: 
an antenna configured to radiate at least one radio signal (element 200, figures 1-6); and 
a conductive band capacitively coupled to the antenna (element 104 which has a conductive portion 302, figures 1-6, “said conductive portion extends in parallel to and facing the conductive plate and electrically insulated from said conductive plate, in such a way that said conductive portion is capacitively coupled to said conductive plate”, paragraph [0008] and [0027]), wherein the conductive band is configured to: 
detachably couple to a body of a user (paragraphs [0026]-[0027]), and 
mitigate attenuation of the at least one radio signal when the conductive band is coupled to the body (as shown in figure 5, “an antenna ground”, paragraphs [0026]-[0027] and [0031]).
Jo does not explicitly teach an antenna array.
Horiuchi suggests the teachings of an antenna structure for a body-worn device (element 10, figures 1-2), the antenna structure comprising: an antenna array configured to radiate at least one radio signal (paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the antenna of Jo so that it was an antenna array as suggested by the teachings of Horiuchi which can be used to add additional antennas for different bands and combinations of bands which can allow the body-worn device to operate in multiple frequencies.

Regarding claim 2, the combination of Jo and Horiuchi as referred in claim 1 teaches the following:
wherein the conductive band configured to mitigate the attenuation is configured to: facilitate a radio frequency (RF) signal current corresponding to the at least one radio signal to flow through the conductive band (Jo, as shown in figure 5, “an antenna ground”, paragraphs [0026]-[0027] and [0031]); and prevent absorption of the RF signal current by the body (as shown in figure 5, paragraphs [0026]-[0027] and [0031]).

Regarding claim 4, Jo as modified in claim 1 teaches the antenna structure with the exception for the following:
wherein the conductive band is configured to be flattened to a straight configuration when uncoupled from the body and bent to a curved configuration when coupled to the body.
However Jo does teach that the conductive band can be configured with a clasp (“The strap 104 can comprise a clasp (not shown) in order to attach the strap around the wrist 102, …allowing it to be slipped onto the hand”, paragraph [0027]).
Horiuchi suggests the teachings of wherein the conductive band is configured to be flattened to a straight configuration when uncoupled from the body (as shown in figure 1) and bent to a curved configuration when coupled to the body (“When band 36 is wrapped around a user's wrist, clasps 36 may mate to secure device 10 to the user's wrist”, paragraph [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the conductive band of Jo as modified to be configured to be flattened to a straight configuration when uncoupled from the body and bent to a curved configuration when coupled to the body as suggested by the teachings of Jo and Horiuchi which is a known way to securely attach the antenna structure to a user’s body while also allowing for the body-worn device to be stored while not in use.

Regarding claim 5, the combination of Jo and Horiuchi as referred in claim 4 teaches the following:
wherein a performance characteristic of the antenna array when the conductive band is in the straight configuration is different from a performance characteristic of the antenna array when the conductive band is in the curved configuration (Jo, when the conductive band is in the straight configuration, the ground plane has a different shape than when the conductive band is in the curved configuration, which inherently affects a performance characteristic of the antenna array).

Regarding claim 6, the combination of Jo and Horiuchi as referred in claim 1 teaches the following:
wherein at least one of a length, a width, or a thickness of the conductive band is configured to optimize at least one performance characteristic of the antenna array (Jo as referred in claim 1, the thickness/length/width of the conductive band are inherently configured to optimize at least one performance characteristic of the antenna array since the ground plane acts as a reflector for the antenna, and therefore when designing the conductive band, the reflection characteristics would be taken into account to optimize the performance).

Regarding claim 7, the combination of Jo and Horiuchi as referred in claim 6 teaches the following:
wherein optimization of the at least one performance characteristic comprises extending a maximum signal radiation range of the antenna array (Jo, as explained in claim 6, designing the size of the conductive band would affect the reflection characteristics which then have an effect on the maximum signal range of the antenna array).

Regarding claim 9, the combination of Jo and Horiuchi as referred in claim 1 teaches the following:
wherein at least one of a length, a width, or a thickness of the conductive band is configured to shield an absorption effect of the body on the at least one radio signal radiated from the antenna array (Jo, as shown in figure 5, “an antenna ground”, paragraphs [0026]-[0027] and [0031]).

Regarding claim 10, the combination of Jo and Horiuchi as referred in claim 1 teaches the following:
wherein the at least one radio signal has a frequency in an ultra-high frequency (UHF) range (Jo, “0.9 GHz”, paragraph [0028], figure 10).

Regarding claim 11, Jo teaches the following:
a method of mitigating signal attenuation on a body-worn device, the method comprising: 
providing, in the body-worn device, an antenna (element 200, figures 1-6) and a conductive band (element 104 which has a conductive portion 302, figures 1-6, “said conductive portion extends in parallel to and facing the conductive plate and electrically insulated from said conductive plate, in such a way that said conductive portion is capacitively coupled to said conductive plate”, paragraph [0008] and [0027]) capacitively coupled to the antenna; 
detachably coupling the conductive band to a body of a user (paragraphs [0026]-[0027]); 
radiating at least one radio signal from the antenna (element 200 is an antenna that radiates at least one radio signal, figures 1-6); and 
mitigating attenuation of the at least one radio signal via the conductive band when the conductive band is coupled to the body (as shown in figure 5, “an antenna ground”, paragraphs [0026]-[0027] and [0031]).
Jo does not explicitly teach an antenna array.
Horiuchi suggests the teachings of an antenna structure for a body-worn device (element 10, figures 1-2), the antenna structure comprising: an antenna array configured to radiate at least one radio signal (paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the antenna of Jo so that it was an antenna array as suggested by the teachings of Horiuchi which can be used to add additional antennas for different bands and combinations of bands which can allow the body-worn device to operate in multiple frequencies.

Regarding claim 12, the combination of Jo and Horiuchi as referred in claim 11 teaches the following:
wherein mitigating the attenuation comprises: facilitating a radio frequency (RF) signal current corresponding to the at least one radio signal to flow through the conductive band (Jo, as shown in figure 5, “an antenna ground”, paragraphs [0026]-[0027] and [0031]); and preventing absorption of the RF signal current by the body (Jo, as shown in figure 5, “an antenna ground”, paragraphs [0026]-[0027] and [0031]).

Regarding claim 14, Jo as modified in claim 11 teaches the method with the exception for the following:
wherein detachably coupling the conductive band to the body of the user comprises: flattening the conductive band to a straight configuration when the conductive band is uncoupled from the body; and bending the conductive band to a curved configuration when the conductive band is coupled to the body.
However Jo does teach detachably coupling the conductive band can be configured with a clasp (“The strap 104 can comprise a clasp (not shown) in order to attach the strap around the wrist 102, …allowing it to be slipped onto the hand”, paragraph [0027]).
Horiuchi suggests the teachings of wherein detachably coupling the conductive band to the body of the user comprises: flattening the conductive band to a straight configuration when the conductive band is uncoupled from the body (as shown in figure 1); and bending the conductive band to a curved configuration when the conductive band is coupled to the body (“When band 36 is wrapped around a user's wrist, clasps 36 may mate to secure device 10 to the user's wrist”, paragraph [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the detachably coupling the conductive band to the body of the user of Jo as modified to include flattening the conductive band to a straight configuration when the conductive band is uncoupled from the body; and bending the conductive band to a curved configuration when the conductive band is coupled to the body as suggested by the teachings of Jo and Horiuchi which is a known way to securely attach the antenna structure to a user’s body while also allowing for the body-worn device to be stored while not in use.

Regarding claim 15, the combination of Jo and Horiuchi as referred in claim 11 teaches the following:
wherein providing the conductive band in the body-worn device comprises configuring at least one of a length, a width, or a thickness of the conductive band to optimize at least one performance characteristic of the antenna array (Jo as referred in claim 11, the thickness/length/width of the conductive band are inherently configured to optimize at least one performance characteristic of the antenna array since the ground plane acts as a reflector for the antenna (Jo, paragraph [0031]), and therefore when designing conductive band, the reflection characteristics would be taken into account to optimize the performance).

Regarding claim 16, the combination of Jo and Horiuchi as referred in claim 15 teaches the following:
wherein optimization of the at least one performance characteristic comprises extending a maximum signal radiation range of the antenna array (Jo, as explained in claim 15, designing the size of the conductive band would affect the reflection characteristics which then have an effect on the maximum signal range of the antenna array).

Regarding claim 18, the combination of Jo and Horiuchi as referred in claim 11 teaches the following:
wherein providing the conductive band in the body-worn device comprises configuring at least one of a length, a width, or a thickness of the conductive band to shield an absorption effect of the body on the at least one radio signal radiated from the antenna array (Jo, as shown in figure 5, “an antenna ground”, paragraphs [0026]-[0027] and [0031]).

Regarding claim 19, the combination of Jo and Horiuchi as referred in claim 11 teaches the following:
wherein the at least one radio signal has a frequency in an ultra-high frequency (UHF) range (Jo, “0.9 GHz”, paragraph [0028], figure 10).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jouanlanne et al. (US 2019/0190130, hereby referred as Jo) in view of Horiuchi et al. (US 2020/0186179, hereby referred as Horiuchi), and further in view of Johns et al. (US 2015/0333302, hereby referred as Johns).
Regarding claim 3, the combination of Jo and Horiuchi as referred in claim 1 teaches the following:
wherein the conductive band comprises a metal material (Jo, “The strap can be entirely conductive, made of metal material”, paragraph [0009]).
The combination of Jo and Horiuchi does not explicitly teach the conductive band comprises at least one of: steel; conductive polymer; metallic mesh; or metal-imbued ceramic.
Johns suggests the teachings of wherein the conductive band comprises at least one of: steel; conductive polymer; metallic mesh; or metal-imbued ceramic (“layer 225 could be made of a harder material, such as steel”, paragraph [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have metal material of the conductive band of the combination of Jo and Horiuchi to be at least one of steel, conductive polymer, metallic mesh, or metal-imbued ceramic as suggested by the teachings of Jo and Johns which are materials that can provide flexibility while maintaining structural integrity, and also allow the conductive band to reflect any signals to prevent them from being absorbed by a user. 

Regarding claim 13, the combination of Jo and Horiuchi as referred in claim 11 teaches the following:
wherein the conductive band comprises a metal material (Jo, “The strap can be entirely conductive, made of metal material”, paragraph [0009]).
The combination of Jo and Horiuchi does not explicitly teach the conductive band comprises at least one of: steel; conductive polymer; metallic mesh; or metal-imbued ceramic.
Johns suggests the teachings of wherein the conductive band comprises at least one of: steel; conductive polymer; metallic mesh; or metal-imbued ceramic (“layer 225 could be made of a harder material, such as steel”, paragraph [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have metal material of the conductive band of the combination of Jo and Horiuchi to be at least one of steel, conductive polymer, metallic mesh, or metal-imbued ceramic as suggested by the teachings of Jo and Johns which are materials that can provide flexibility while maintaining structural integrity, and also allow the conductive band to reflect any signals to prevent them from being absorbed by a user.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jouanlanne et al. (US 2019/0190130, hereby referred as Jo) in view of Horiuchi et al. (US 2020/0186179, hereby referred as Horiuchi), and further in view of Richter et al. (US 2020/0020576, hereby referred as Richter).
Regarding claim 8, the combination of Jo and Horiuchi as referred in claim 7 teaches the antenna structure without explicitly teaching the following:
wherein the maximum signal radiation range is extended to a range of 4 to 8 meters.
However, one of ordinary skill in the art could alter the dimensions of conductive band and the dimensions/type of antenna to extend the range to 4 to 8 meters. 
Richter suggests the teachings of wherein the maximum signal radiation range is extended to a range of 4 to 8 meters (paragraphs [0025]-[0026] and [0067]-[0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the maximum signal radiation range of the combination of Jo and Horiuchi to be extended to a range of 4 to 8 meters as suggested by the teachings of Richter which can be used to ensure that the body-worn device radiates signals within a sufficient range, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding claim 17, the combination of Jo and Horiuchi as referred in claim 16 teaches the method without explicitly teaching the following:
wherein the maximum signal radiation range is extended to a range of 4 to 8 meters.
However, one of ordinary skill in the art could alter the dimensions of conductive band and the dimensions/type of antenna to extend the range to 4 to 8 meters. 
Richter suggests the teachings of wherein the maximum signal radiation range is extended to a range of 4 to 8 meters (paragraphs [0025]-[0026] and [0067]-[0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the maximum signal radiation range of the combination of Jo and Horiuchi to be extended to a range of 4 to 8 meters as suggested by the teachings of Richter which can be used to ensure that the body-worn device radiates signals within a sufficient range, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Additional Comments 
Regarding recitations throughout the claims that an element is “configured to” perform a function, it is the position of the Office that such recitations are not positively recited structural limitations, and thus, only require the ability to so perform. In this case, the prior art references as applied herein are construed to at least possess such ability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845